—Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered April 27, 1994, which, after a hearing, upon remittitur from this Court, directed the defendant to pay restitution in the amount of $83,694.13.
Ordered that the judgment is affirmed.
Upon remittitur from this Court, the County Court, Nassau County, conducted a hearing to determine whether the defendant should be required to make restitution and to determine the proper amount of restitution (see, People v Yong Ho Han, 200 AD2d 780). At this hearing, the defendant consented to pay $83,694.13 in restitution to reimburse the deceased victim’s father for funeral expenses and the Crime Victims Board for the injured victim’s medical expenses. Contrary to the defendant’s contention, the court did not err by ordering *633restitution to the deceased victim’s father and the Crime Victims Board since restitution can be ordered to be paid to third parties who have reimbursed the victims for their loss (see, People v Cruz, 81 NY2d 996; People v Hall-Wilson, 69 NY2d 154; People v Canada, 156 AD2d 1001; People v Bowden, 131 AD2d 581; People v Chery, 126 AD2d 659).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.